Citation Nr: 0733839	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-11 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected chronic lumbosacral sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2002 decision in which the RO,  inter alia, 
granted service connection and assigned an initial 10 percent 
rating for chronic lumbosacral sprain, effective June 28, 
2002.  In March 2003, the veteran filed a notice of 
disagreement (NOD) with the assigned rating. The RO issued a 
statement of the case (SOC) in March 2004, and the veteran 
filed a substantive appeal later that same month.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
chronic lumbosacral sprain, the Board has characterized that 
issue in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).

In April 2005, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, DC; 
a transcript of that hearing is of record.

In August 2005, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC), in Washington, DC) for 
further action, to include affording the veteran another VA 
examination.  After accomplishing the requested action, the 
RO/AMC continued the denial of the claim on appeal (as 
reflected in an April 2006 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prior to January 31, 2006, the veteran had lumobosacral 
strain with no more than characteristic pain on motion or 
overall slight limitation of motion.  

3.  VA examination on January 31, 2006, revealed forward 
flexion to 45 degrees, with combined range of motion the 
thoracolumbar spine of 115 degrees.

4.  The veteran's service-connected lumbar spine disability 
has not been shown to involve intervertebral disc syndrome 
(IVDS).


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for chronic lumbar sprain, for the period prior to 
January 31, 2006,  are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code (DC) 
5295 (as in effect prior to September 26, 2003) and General 
Rating Formula for renumbered DCs 5237-5243 (as in effect 
since September 26, 2003). 

2.  As of January 31, 2006, the criteria for a 20 percent, 
but no higher, rating for chronic lumbar sprain are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.49, 4.71, 4.71a, and General Rating Formula for 
renumbered DCs 5237-5243 (as in effect since September 26, 
2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)(addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim(s), in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, VCAA notice should include 
information pertaining to the assignment of disability 
ratings (to include the criteria for all higher ratings), as 
well as information pertaining to the assignment of effective 
dates.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (here, the RO, to 
include the AMC).  Id; Pelegrini, 18 Vet. App. at 119.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in an October 2005 letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for a higher 
initial rating for chronic lumbosacral sprain, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, the need for the appellant to advise VA of any further 
evidence that pertains to the claim and to submit any 
evidence in his possession pertaining to the claim.  Further, 
the March 2004 and April 2006 SSOCs set forth the criteria 
for higher ratings for the disability, which is sufficient 
under Dingess/Hartman.  The March 2006 letter informed the 
appellant how disability ratings and effective dates are 
assigned, as well as the type of evidence that impacts those 
determinations.  

After issuance of each notice described above, and 
opportunity for the appellant to respond, the March 2007 SSOC 
reflects readjudication of the claim.  Hence, the appellant 
is not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2007).  See also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private and 
VA outpatient treatment records, as well as reports of VA 
examinations conducted in August 2002 and January 2006.  Also 
of record are statements submitted by the veteran or by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found), are 
both required.  See Fenderson, 12 Vet. App. at 126.

Historically, by rating action in October 2002, service 
connection was granted for chronic lumbosacral sprain, 
evaluated as 10 percent disabling under DC 5295 (pursuant to 
which lumbosacral strain is evaluated). 

Initially, the Board points out that, effective September 26, 
2003, the portion of the rating schedule for evaluating 
musculoskeletal disabilities of the spine was revised.  See 
68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5243).  As there is no indication that 
the revised criteria are intended to have retroactive effect, 
the Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new diagnostic codes, and to consider the revised 
criteria for the period beginning on the effective date of 
the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 
9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The 
retroactive reach of the revised regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.

In this case, the RO and the AMC have considered the claim 
for a higher rating under both the former and revised 
applicable criteria, and has given the appellant notice of 
both criteria (see the April 2006 SSOC).  Hence, there is no 
due process bar to the Board also considering the claim in 
light of the former and revised applicable rating criteria, 
as appropriate.

The Board further notes, notes, at the outset, that although 
the record includes some references to complaints of 
radiculopathy and a notation of degenerative disk disease in 
July 2004, the RO has not considered the former or revised 
criteria for rating intervertebral disc syndrome (IVDS) in 
evaluating the disability under consideration.  Pursuant to 
the prior remand, the physician that examined the veteran in 
January 2006 opined in a March 2006 addendum that the 
diagnosis of the veteran's back condition is chronic 
lumbosacral sprain and that sensory changes along the L2 
dermatome are not due to nerve roots affected by a 
lumbosacral condition.  As the current low back disability is 
not shown to include IVDS, the Board has not considered the 
criteria for rating IVDS in evaluating the disability under 
consideration 

A.  Period Prior to September 26, 2003

Under former DC 5295, ) a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion and a 
20 percent disability rating is assigned where there is 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating requires severe lumbosacral strain with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Alternatively, the veteran's disability could be evaluated 
under former DC 5292 for limitation of motion of the lumbar 
spine.  Under that DC, a 10 percent rating may be assigned 
for slight limitation of motion; a 20 percent rating may be 
assigned for moderate limitation of lumbar spine motion; and 
a maximum 40 percent rating may be assigned for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).

The terms "mild," "moderate," and "severe" are not defined in 
the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are equitable and just.  38 C.F.R. § 4.6. 

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, at 
204-7.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion (see Johnson v. Brown, 9 
Vet. App. 7 (1996)).

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that a rating in excess of 10 
percent for the veteran's chronic lumbar sprain, for the 
period prior to September 26, 2003, is not warranted.  

On VA examination in August 2002, the veteran complained of 
back pain and right thigh numbness.  He reported flare-ups of 
his back pain about 3 to 4 times per year.  He indicated that 
he could stand for 30 to 45 minutes and that sitting caused 
back discomfort.  On examination of the lumbar spine, 
straight leg raising could be carried to 60 degrees 
bilaterally with slight back discomfort elicited.  There was 
no sensory or motor deficit of either lower extremity.  Deep 
tendon reflexes of the lower extremities was present and 
symmetrical.  There was pain on palpation of both sacroiliac 
joints.  There was minimal discomfort on palpation of the 
lumbar paravertebral musculature.  Lumbar flexion was to 70 
degrees, extension was to 10 degrees, side bending was to 20 
degrees to each side and rotation was to 20 degrees to each 
side.  The examiner indicated that x-ray studies of the 
lumbar spine were normal.  The diagnoses include chronic 
lumbosacral sprain.  It was noted that the examination was 
conducted during a period of quiescent symptoms and the 
veteran did not exhibit any weakened movements, excess 
fatigability, or loss of coordination during the examination.  

Private outpatient treatment records dated prior to September 
26, 2003 show complaints of low back pain and right thigh 
numbness.  A June 2002 private pain management consultation 
report shows that the veteran reported low back pain after 
standing to do dishes or cutting the grass, that resolved 
after a rest period of 1 to 2 hours.  He denied any radicular 
symptoms but reported an area of numbness associated on the 
anterior thigh of the right leg.  He reported that pain was 
significantly increased with weather changes.  He indicated 
that he was able to do household chores with the need to rest 
frequently.  He reported that he coached soccer and marched 
on the weekend with the Shriners.  He denied any bowel or 
bladder changes or weakness.  An August 2002 magnetic imaging 
resonance (MRI) test showed no evidence for a focal disc 
herniation in the lumbar spine.  

VA outpatient treatment records dated prior to September 26, 
2003 reflect complaints of low back pain.  An April 2002 
interim progress note indicates that back motion was full and 
neurological examination was intact.  An October 2002 annual 
examination report includes notation that the back had full 
range of motion and was without tenderness.  Neurological 
examination revealed equal reflexes and was without 
localizing signs.  Sensation was intact.  

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a rating in excess of 10 
percent under former DC 5295.  While the medical evidence 
reflects complaints of chronic back pain with some complaints 
of numbness in the right thigh, this is consistent with 
lumboscaral strain with characteristic pain on motion, for 
which a 10 percent rating is assigned.  There simply is no 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  As 
such, the evidence does not show the symptoms required for a 
higher rating under former DC 5295.  

The Board also finds that no higher rating for the lumbar 
spine disability is assignable under former DC 5292.  As 
noted above, on VA examination in August 2002, lumbar flexion 
was to 70 degrees, extension was to 10 degrees, side bending 
was to 20 degrees to each side and rotation was to 20 degrees 
to each side.  Overall, this range of motion cannot be 
characterized as more than slight.  

There simply is no evidence of at least overall moderate 
limitation of motion of the lumbar spine to warrant a 20 
percent rating under DC 5292, even when functional loss due 
to pain and other factors is considered.  Although there is 
evidence of lumbar pain, he has still been able to accomplish 
range of motion that is no more than slightly limited.  There 
also is no evidence that the veteran's symptoms-
particularly, pain-were so disabling as to warrant a higher 
rating under either Diagnostic Code 5295 or 5292.  As such, 
the Board finds that, for the period  the prior to September 
26, 2003, the initial 10 percent rating assigned adequately 
compensates the veteran for any functional loss due to pain, 
and that consideration of the DeLuca factors provides no 
basis for assignment of any higher rating under the 
applicable rating criteria.  

The Board also points out that no other diagnostic code 
provides a basis for assignment of any higher rating during 
the period in question.  Under the former criteria, ratings 
in excess of 10 percent are available for residuals of a 
fractured vertebrae, or for favorable or unfavorable 
ankylosis of the lumbar spine or for ankylosis of the entire 
spine; however, as the medical evidence does not demonstrate 
that the veteran's lumbar sprain involved any of the above, 
there is no basis for evaluation of the disability under 
former DCs 5285, 5286 or 5289, respectively.  Likewise, as 
indicated at the outset above, as the veteran's disability 
has not been shown to involve IVDS, former DC 5293 similarly 
provides no basis for assignment of any higher rating.

B.  Period since September 26, 2003

Effective September 26, 2003, the diagnostic code for rating 
lumbosacral strain was changed to 5237; however, the criteria 
for rating all musculoskeletal spine disabilities are now set 
forth in a General Rating Formula for Diseases and Injuries 
of the Spine.  That formula provides for a 10 percent rating 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
rating is assignable for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assignable for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, or there is favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  See 38 
C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is from 0 
to 90 degrees, extension is 0 to 30 degrees, left and right 
lateral flexion are 0 to 30 degrees, and left and right 
lateral rotation are 0 to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate 
V.

Considering the evidence as of September 26, 2003 in light of 
the revised criteria, the Board finds that a 20 percent but 
no higher rating for lumbar spine disability is  warranted 
from January 31, 2006.

Private and VA treatment records dated from September 26, 
2003 show complaints of low back pain.  A June 2004 statement 
of Dr. Johnston noted lumbar radiculopathy and indicated that 
the etiology of radicular symptoms was unknown.  

On VA examination in January 2006, the veteran complained of 
low back pain which radiated to his right thigh.  He reported 
a burning and numb sensation over the lateral aspect of the 
right thigh, extending to, but not distal to, the right knee.  
He reported using a cane for assistance in walking and that 
he could walk less than a city block before experiencing 
discomfort.  He reported difficulty lifting, pushing, pulling 
and standing.  He indicated that sleeping and managing stairs 
was difficult.  He reported that bending at the waist caused 
minimal back pain.  He indicated that he had daily flare-ups 
of back pain, usually when he first arose in the morning.  He 
indicated that he had 1 severe episode of back pain over the 
past year and had to see his physician.  He reported back 
pain on coughing and sneezing and that bowel and bladder 
function was intact.  It was noted that he had not lost any 
work as a result of his back condition.  

Examination revealed tenderness on palpation of the lower 
lumbar paravertebral musculature bilaterally and over the 
sacroiliac joints.  Thoracolumbar flexion was to 45 degrees, 
extension was to 10 degrees, side bending was to 20 degrees 
bilaterally and rotation was to 30 degrees bilaterally.  The 
veteran complained of back pain at the extremes of motion, 
but did not complain of pain through the ranges until he 
reached the extremes.  Straight leg raising was to 45 degrees 
bilaterally with back pain elicited.  He had hypestesia of 
the lateral aspect of the right thigh extending from the 
trochanteric area to the lateral aspect of the knee.  There 
was no evidence of any motor deficit of either lower 
extremity.  Deep tendon reflexes of the lower extremities 
were present and symmetrical bilaterally +2.  The examiner 
indicated that after repetitive flexion and extension 
activity, testing for pain, weakness and fatigability showed 
no change in range of motion or pain pattern that had been 
described prior to activity.  X-ray studies of the lumbar 
spine were normal.  The diagnosis was chronic lumbosacral 
sprain.  As noted above, the examiner concluded that the 
veteran exhibited symptoms of chronic lumbosacral sprain and 
that sensory changes along the L2 dermatome are not due to 
nerve roots affected by a lumbosacral condition.  

The above-described evidence does not support the assignment  
of any higher rating for lumbar spine disability under the 
revised criteria.  As noted above, the VA and post-service 
outpatient treatment records show complaints of back pain but 
do not include any finding relative to the range of motion of 
the lumbar spine. 

The Board points out, however, that the report of the most 
recent VA examination in January 2006 reflects forward 
flexion of the lumbar spine to 45 degrees, and a combined 
range of motion of the thoracolumbar spine of 115 degrees.  
These findings are consistent with the 20 percent rating 
under the General Rating Formula, which is assignable for 
thoracolumbar flexion limited to greater than 30 degrees but 
not greater than 60 degrees, or combined range of motion of 
the thoracolumbar spine of not greater than 120 degrees.

However, no more than the 20 percent rating is assignable 
under the revised criteria.  There is no evidence of forward 
flexion limited to 30 degrees or less, or ankylosis of the 
lumbar or total spine so as to warrant a higher rating under 
the General Rating Formula.  This is so even when functional 
loss due to pain in considered.  In this regard, the January 
2006 VA examiner noted that the veteran complained of back 
pain at the extremes of motion, but did not complain of pain 
through the ranges until he reached the extremes.  The 
examiner indicated that after repetitive flexion and 
extension activity, testing for pain, weakness and 
fatigability showed no change in range of motion or pain 
pattern that had been described prior to activity.  Further, 
as the revised criteria provides that disabilities of the 
spine are rated based on limitation of motion with or without 
symptoms such as pain, the Board finds that the DeLuca 
factors do not provide a basis for assignment of a rating in 
excess of 20 percent for the veteran's back disability.  

The Board also finds that the record presents no other basis 
for assignment of the any higher rating under the revised 
criteria.  The medical evidence does not support a finding of 
any separately ratable neurological abnormalities or 
manifestation associated with the service-connected lumbar 
spine disability.  See 38 C.F.R. § 4.71a, Note 1 to the 
General Rating Formula for renumbered Diagnostic Codes 5237-
5243 (as in effect since September 26, 2003).  Also, as 
explained above, as competent, probative medical evidence 
indicates the veteran exhibited symptoms of chronic 
lumbosacral sprain and that sensory changes along the L2 
dermatome are not due to nerve roots affected by a 
lumbosacral condition, rating criteria specific to rating 
IVDS (i.e., as set forth in the Formula for Rating IVDS on 
the Basis of Incapacitating Episodes) are not applicable.

For all the foregoing reasons, the Board concludes, since 
January 31, 2006, a 20 percent, but no higher, rating for 
chronic lumbar sprain is warranted. 



ORDER

An initial rating in excess of 10 percent for chronic lumbar 
sprain, for the period prior to January 31, 2006, is denied.

A 20 percent disability rating for chronic lumbar sprain, 
from January 31, 2006, is granted, subject to the pertinent 
legal authority governing the payment of monetary benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


